DETAILED ACTION
The Amendment filed December 21, 2020 has been entered.
Claims 12-14 and 18-20 are cancelled.
Claims 21-26 are new.
Claims 1-11, 15-17 and 21-26 are pending.
Claims 15-17 are withdrawn.
Claims 1-11 are currently amended.
Claims 1-11 and 21-26 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 2-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendment of claims 2-6.

is withdrawn in light of the amendment of claim 1.

Election/Restrictions
Applicant's request to reconsider the withdrawal of claims 15-17 is acknowledged. Applicant notes that claims 15 to 17 may have been erroneously included in Group II instead of Group I, because claims 15 to 17 depend from claim 1 and not from any claim in Group II. Accordingly, Applicant respectfully requests that claims 15 to 17 be examined with Group I. At a minimum, upon an identification of allowable subject matter, Applicant would request rejoinder and allowance of claims 15 to 17 pursuant to MPEP § 821.04, as appropriate. 
	The Examiner agrees that claims 15 to 17 do not depend from or refer to any claim in Group II, and should be grouped separately from Group II. However, claims 15-17 remain withdrawn because while they refer to claim 1, they do not depend from claim 1. The products of claims 15-17, cured tobacco and tobacco products, while being made from the tobacco plant of claim 1, are a different type of product than the tobacco plant of claim 1, and can have a materially different design, mode of operation, function, or effect as a consequence of being nonliving and being cured. The products of claims 15-17 are classified differently than the products of claims 1-11, e.g. in A24B13/00, for example. However, the Examiner would consider rejoinder of these withdrawn claims upon an identification of allowable subject matter in claim 1 to which they refer. Accordingly, it is recommended that withdrawn claims 15-17 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as currently amended is drawn to a low alkaloid tobacco plant comprising a topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene, wherein said low alkaloid plant comprises a nicotine level of less than 3%.
Claim 2 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant is capable of producing a leaf comprising a level of one or more polyamines within at least 20% relative to a comparable leaf of a control plant not comprising 
Claim 3 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant is capable of producing a leaf comprising a chlorophyll level within at least 20% relative to a comparable leaf of a control plant not comprising said topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene.
Claim 4 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant is capable of producing a leaf comprising a number of mesophyll cells per unit of leaf area within at least 20% relative to a comparable leaf of a control plant not comprising said topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene.
Claim 5 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant is capable of producing a leaf comprising an epidermal cell size within at least 20% relative to a comparable leaf of a control plant not comprising said topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene.
Claim 6 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant comprises a leaf yield within at least 20% relative to a comparable leaf of a control plant not comprising said topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene.

Claim 8 as currently amended is drawn to the low alkaloid tobacco plant of claim 7, wherein said ODC gene comprises a nucleotide sequence having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 23, 24, 25, 26, 27, and 28.
Claim 9 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said inducible promoter comprises a sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21.
Claim 10 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said non-coding RNA comprises a nucleotide sequence having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 35 and 36.
Claim 11 as currently amended is drawn to the low alkaloid tobacco plant of claim 10, wherein said non-coding RNA is provided in an ODC RNAi construct comprising a nucleotide sequence having at least 90% identity to SEQ ID NO: 22.
Claim 21 is drawn to the low alkaloid tobacco plant of claim 1, wherein said low alkaloid plant comprises a nicotine level of less than 2.5%.
Claim 22 is drawn to the low alkaloid tobacco plant of claim 1, wherein said low alkaloid plant comprises a nicotine level of less than 1.0%.
Claim 23 is drawn to the low alkaloid tobacco plant of claim 1, wherein said ornithine decarboxylase (ODC) gene encodes a polypeptide sequence having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 29, 30, 31, 32, 33, and 34.

The specification at page 95 (Example 12) describes a process by which the polyamine levels of a tobacco plant may be altered by genetic engineering. The process described proposes suppressing ornithine decarboxylase activity (e.g. coding sequences or protein sequences shown in SEQ ID Nos: 23 to 34) in a low alkaloid nic1 nic2 mutant tobacco plant by introducing into the plant a topping-responsive promoter (e.g. SEQ ID Nos 1 to 21) operably linked to a transcribable DNA sequence encoding a non-coding RNA for RNAi suppression of an ornithine decarboxylase (ODC) gene (e.g. SEQ ID NO: 22), and generating transgenic plants and assessing the plants for leaf phenotypes, including for example, total leaf polyamine level, total root polyamine level, total leaf chlorophyll level, mesophyll cell number per leaf area unit, leaf epidermal cell size, and cured leaf grade.
The specification does not, however, describe any low alkaloid tobacco plant comprising a toping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene wherein the low alkaloid plant comprises a nicotine level of less than 3%.
The claimed invention is not adequately described because the phenotypic effect of the expression of operably linked transcribable DNA sequences from different promoter sequences in a plant transformed therewith is unpredictable, since expression may occur at different levels and/or at different times and/or in different locations and may result in different effects.
See, for example, Kano-Murakami Y. et al. A rice homeotic gene, OSH1, causes unusual phenotypes in transgenic tobacco. FEBS Lett. 1993 Nov 22;334(3):365-8, who teach that a rice OSH1 gene expressed under the control of three different promoters produces different phenotypic effects in transgenic tobacco plants as a consequence of differences in the level, site and timing of OSH1 expression.
The claimed invention is also not adequately described because the ability of a transcribable DNA sequence encoding a non-coding RNA to suppress the expression of a cellular gene and alter the phenotype of a plant is unpredictable, since different suppression sequences and different transgenic events may vary in their ability to suppress gene expression.
See, for example, Sandler et al. Inhibition of gene expression in transformed plants by antisense RNA. Plant Molecular Biology, 1988, Vol. 11, No. 3, pages 301-310, who teach that DNA fragments encoding different portions of the nopaline synthase gene, when expressed as antisense transcripts, vary in their ability to inhibit nopaline synthase gene expression (page 308 column 2 and Table 4, page 309 column 1 first full paragraph). Antisense transcripts downstream from the Cla I site (nucleotide 373) effectively suppressed nopaline synthase gene expression, whereas the full length antisense transcript and the antisense transcript upstream from the Cla I site (nucleotides 1 to 373) did not (id).
See also, for example, McGinnis. RNAi for functional genomics in plants. Brief. Funct. Genomics. 2010 Mar;9(2):111-7. Epub 2010 Jan 6, who teaches that a great deal of variation in gene silencing efficacy between transgenic events, silencing targets and silencing-induced phenotypes has been observed in projects which utilize RNAi on a genome-wide scale (page 113, column 1, second paragraph). McGinnis also teaches that some variability in the extent of gene silencing has been reported in plants for which transgene-induced RNAi has been used to silence a target gene (page 113, column 1, third paragraph). McGinnis additionally teaches that 
Given the breath of the claims which encompass low alkaloid tobacco plants comprising any topping inducible promoter operably linked to a transcribable DNA sequence encoding any type of non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene wherein the low alkaloid plant comprise a nicotine level of less than 3%, including tobacco plants comprising a topping inducible promoter comprising a sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 operably linked to a transcribable DNA sequence encoding any type of non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene, and including low alkaloid tobacco plants comprising any topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA comprising  a nucleotide sequence having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 35 and 36 or an ODC RNAi construct comprising a nucleotide sequence having at least 90% identity to SEQ ID NO: 22, given the unpredictability of the phenotypic effect of the expression of operably linked transcribable DNA sequences from different promoter sequences in a plant transformed therewith and the unpredictability of the ability of a transcribable DNA sequence encoding a non-coding RNA to suppress the expression of a cellular gene and alter the phenotype of a plant is unpredictable, given the extremely limited disclosure of a process that proposes suppressing ornithine decarboxylase activity (e.g. coding sequences or protein sequences shown in SEQ ID Nos: 23 to 34) in a low alkaloid nic1 nic2 mutant tobacco plant by introducing into the plant a topping-responsive promoter (e.g. SEQ ID Nos 1 to 21) operably linked to a transcribable DNA sequence encoding a non-coding RNA for RNAi suppression of an ornithine decarboxylase (ODC) gene .

Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. 
Applicant respectfully disagrees with the rejection, and notes that the claims have been amended to further specify the recited tobacco plant and inducible promoter, and Applicant understands that the rejection is rendered moot upon entry of the claim amendments.
To the extent that the Examiner remains concerned that “[t]he specification does not, however, describe any tobacco plant comprising an inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene,” OA at page 6, Applicant maintains that the Examiner’s concern is misplaced. Applicant notes that it is well established that an actual reduction to practice is not required to comply with the written description requirement., and maintains that here Applicant has described the distinguishing identifying characteristics of the amended claims sufficient to comply with the written description requirement.
Applicant points out that sufficient written description has been provided for the recited polynucleotide comprising a topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ODC gene, and Applicant provides an analysis of exemplary inducible promoters identified by SEQ ID NOs: 1 to 21 demonstrating the expression changes associate with each sequence following topping in the Specification at 
Applicant also points out that experimental evidence demonstrating the correlation between high polyamine level and poor leaf quality in low alkaloid lines has been further provided, at Example 8 and Figure 2. Applicant specifically points out that the specification provides that “[t]he LA [low alkaloid] plants also accumulated significantly (p<0.05) higher levels of total polyamines in the roots at topping (2.4-fold) and at harvest (1.4-fold) compared to the NA [normal alkaloid] controls (Figure 2B).” Id. at [0296].
Applicant additionally points out that to further support the correlation described in the paragraph above, the specification demonstrates in Example 10 that ODC and Arginine decarboxylase (ADC), enzymes catalyzing polyamine biosynthesis, are higher in low alkaloid lines, and that chemical inhibition of ODC using DFMO reduced leaf phenotypes associated with low alkaloid varieties (i.e. leaf wrinkling and chlorophyll degradation) (see also, Figure 1). Applicant maintains, therefore, that the Specification provides data describing at least one method for improving leaf quality by reducing polyamines via inhibition of ODC. 
Applicant further points out that prophetic examples for the recited plant comprising reduced ODC activity in low alkaloid plants are provided, and Applicant maintains accordingly that the distinguishing identifying characteristics of the amended claims sufficient to comply with the written description requirement are provided.

Applicant's arguments are not persuasive. 
With respect to Applicant’s assertion that Applicant has described the distinguishing identifying characteristics of the amended claims sufficient to comply with the written 
With respect to Applicant’s assertion that Applicant has described the distinguishing identifying characteristics of the amended claims sufficient to comply with the written description requirement, in part because experimental evidence demonstrating the correlation between high polyamine level and poor leaf quality in low alkaloid lines has been provided, Applicant's arguments are not persuasive because the evidence is not commensurate in scope with the claims. The experimental evidence demonstrating the correlation between high polyamine level and poor leaf quality is limited to a single type of low alkaloid line, a nic1nic2 double mutant low alkaloid line. In contrast the claimed tobacco plants encompass any low alkaloid tobacco plant that comprises a nicotine level of less than 3% as a consequence of any unspecified genotype.
With respect to Applicant’s assertion that Applicant has described the distinguishing identifying characteristics of the amended claims sufficient to comply with the written description requirement, in part because the Specification in Example 10 provides data 
With respect to Applicant’s assertion that Applicant has described the distinguishing identifying characteristics of the amended claims sufficient to comply with the written description requirement, in part because prophetic examples for the recited plant comprising reduced ODC activity in low alkaloid plants are provided, Applicant's arguments are not persuasive because there is insufficient evidence that tobacco plants made according to the procedures set forth in the prophetic examples would exhibit any desirable phenotypes as a consequence of their method of manufacture.   

Claims 1-11 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 2 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant is capable of producing a leaf comprising a level of one or more polyamines within at least 20% relative to a comparable leaf of a control plant not comprising said topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene.
Claim 3 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant is capable of producing a leaf comprising a chlorophyll level within at least 20% relative to a comparable leaf of a control plant not comprising said topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene.
Claim 4 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant is capable of producing a leaf comprising a number of mesophyll cells per unit of leaf area within at least 20% relative to a comparable leaf of a control plant not comprising said topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene.
Claim 5 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant is capable of producing a leaf comprising an epidermal cell size within at least 20% relative to a comparable leaf of a control plant not comprising said topping 
Claim 6 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said tobacco plant comprises a leaf yield within at least 20% relative to a comparable leaf of a control plant not comprising said topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene.
Claim 7 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said ornithine decarboxylase (ODC) gene encodes a polypeptide sequence having at least 80% identity to a sequence selected from the group consisting of SEQ ID NOs: 29, 30, 31, 32, 33, and 34.
Claim 8 as currently amended is drawn to the low alkaloid tobacco plant of claim 7, wherein said ODC gene comprises a nucleotide sequence having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 23, 24, 25, 26, 27, and 28.
Claim 9 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said inducible promoter comprises a sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21.
Claim 10 as currently amended is drawn to the low alkaloid tobacco plant of claim 1, wherein said non-coding RNA comprises a nucleotide sequence having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 35 and 36.
Claim 11 as currently amended is drawn to the low alkaloid tobacco plant of claim 10, wherein said non-coding RNA is provided in an ODC RNAi construct comprising a nucleotide sequence having at least 90% identity to SEQ ID NO: 22.

Claim 22 is drawn to the low alkaloid tobacco plant of claim 1, wherein said low alkaloid plant comprises a nicotine level of less than 1.0%.
Claim 23 is drawn to the low alkaloid tobacco plant of claim 1, wherein said ornithine decarboxylase (ODC) gene encodes a polypeptide sequence having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 29, 30, 31, 32, 33, and 34.
Claim 24 is drawn to the low alkaloid tobacco plant of claim 7, wherein said ODC gene comprises a nucleotide sequence having at least 95% identity to a sequence selected from the group consisting of SEQ ID NOs: 23, 24, 25, 26, 27, and 28.
The specification at page 95 (Example 12) discloses a process by which the polyamine levels of a tobacco plant may be altered by genetic engineering. The process proposes suppressing ornithine decarboxylase activity (e.g. coding sequences or protein sequences shown in SEQ ID Nos: 23 to 34) in a low alkaloid nic1 nic2 mutant tobacco plant by introducing into the plant a topping-responsive promoter (e.g. SEQ ID Nos 1 to 21) operably linked to a transcribable DNA sequence encoding a non-coding RNA for RNAi suppression of an ornithine decarboxylase (ODC) gene (e.g. SEQ ID NO: 22), and generating transgenic plants and assessing the plants for leaf phenotypes, including for example, total leaf polyamine level, total root polyamine level, total leaf chlorophyll level, mesophyll cell number per leaf area unit, leaf epidermal cell size, and cured leaf grade.
The specification does not, however, disclose any low alkaloid tobacco plant comprising a topping inducible promoter operably linked to a transcribable DNA sequence encoding a non-
The claimed invention is not enabled because the phenotypic effect of the expression of operably linked transcribable DNA sequences from different promoter sequences in a plant transformed therewith is unpredictable, since expression may occur at different levels and/or at different times and/or in different locations and may result in different effects.
See, for example, Kano-Murakami Y. et al. A rice homeotic gene, OSH1, causes unusual phenotypes in transgenic tobacco. FEBS Lett. 1993 Nov 22;334(3):365-8, who teach that a rice homeotic OSH1 gene expressed under the control of three different promoters produces different phenotypic effects in transgenic tobacco plants as a consequence of differences in the level, site and timing of OSH1 expression.
The claimed invention is also not enabled because the ability of a transcribable DNA sequence encoding a non-coding RNA to suppress the expression of a cellular gene and alter the phenotype of a plant is unpredictable, since different suppression sequences and different transgenic events may vary in their ability to suppress gene expression.
See, for example, Sandler S.J. et al. (Inhibition of gene expression in transformed plants by antisense RNA. Plant Molecular Biology, 1988, Vol. 11, No. 3, pages 301-310), who teach that DNA fragments encoding different portions of the nopaline synthase gene, when expressed as antisense transcripts, vary in their ability to inhibit nopaline synthase gene expression (page 308 column 2 and Table 4, page 309 column 1 first full paragraph). Antisense transcripts downstream from the Cla I site (nucleotide 373) effectively suppressed nopaline synthase gene expression, whereas the full length antisense transcript and the antisense transcript upstream  from the Cla I site (nucleotides 1 to 373) did not (id).

In the instant case the specification does not provide sufficient guidance with respect to which promoter to operably link to which transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene to introduced into which low alkaloid tobacco plant to produce a specific phenotypic effect. Absent such guidance one skilled in the art would have to transform a variety of different low alkaloid tobacco plants with a variety of different combinations of promoters operably linked a variety of different types of transcribable DNA sequences encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene, and then evaluate the phenotype of each transgenic event in order to determine which combination, if any, can result in the production of a tobacco plant with a specific desired phenotype. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation.

Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.  

With respect to Kano-Murakami et al., Applicant maintains that the cited reference is not applicable at least because Kano-Murakami describes ectopic expression of a transcription factor (OSH1) that positively induces meristem differentiation. Applicant points out that here Applicant seeks to modulate expression of an enzyme (ODC) with a well-known function in a characterized pathway, whereas modulation of the OSH1 transcription factor, as described in Kano-Murakami, which affects the expression of hundreds of downstream effectors is not a relevant comparison. Applicant maintains that a person of ordinary skill in the art would understand that ectopic expression of a transcription factor is much more unpredictable than expression of an enzyme known to catalyze a specific reaction, and that the comparison to Kano-Murakami is an apples to oranges comparison.
Applicant also points to the chemical inhibition of ODC using DFMO reduced leaf phenotypes associated with low alkaloid varieties, and Applicant maintains, accordingly, that at least one embodiment that provides enablement for the concept of reducing leaf phenotypes associated with low alkaloid tobacco lines via reduction of ODC activity has been provided. Applicant maintains that provided with this disclosure, a person of ordinary skill in the art is able to recreate the claimed subject matter using routine methodologies that do not create an undue 
With respect to the Examiner’s allegation that “the specification does not provide sufficient guidance with respect to which promoter to operably link to which transcribable DNA sequence.”, Applicant respectfully disagrees and submits that this allegation is rendered moot upon entry of the claim amendments. Applicant points out that the amended claims recite, inter alia, a topping inducible promoter, and that the Specification provides sequences for at least 21 different topping inducible promoters and data describing the expression patterns change for each, being induced, in response to topping, at [0064], [0065], and Tables 1 and 2. Applicant maintains, accordingly, that the Specification provides a representative number of species encompassed by the claim scope, and that the use of these sequences in combination with any of the ODC gene sequences also provided in the specification is a matter of applying standard and well-known molecular biology techniques. Applicant maintains that a person of ordinary skill in the art would understand that the claimed subject matter is enabled and that re-creation of the claimed plants does not constitute an undue burden. 

Applicant's arguments are not persuasive.  

With respect to Applicant’s assertion that performing routine and well-known steps cannot create undue experimentation even if it is laborious, and that it is also well-established patent jurisprudence that Applicants need not teach conventional and well-known genetic engineering techniques, Applicant’s arguments are not persuasive because the specification does not provide sufficient guidance with respect to how to employ routine and well-known genetic engineering techniques to produce a useful and predictable outcome (phenotype) when expressing a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene operably linked to a topping inducible promoter in a low alkaloid tobacco plant. Such guidance is necessary because the phenotypic effect of the expression of operably linked transcribable DNA sequences from different promoter sequences in a plant transformed therewith is unpredictable, since expression may occur at different levels and/or at different times and/or in different locations and may result in different effects, and because the ability of a transcribable DNA sequence encoding a non-coding RNA to suppress the expression of a cellular gene and alter the phenotype of a plant is unpredictable, since different 
With respect to Applicant’s assertion that Kano-Murakami et al. is not applicable or relevant at least because Kano-Murakami describes ectopic expression of a transcription factor (OSH1) that positively induces meristem differentiation and affects the expression of hundreds of downstream effectors, which a person of ordinary skill in the art would understand is much more unpredictable than expression of an enzyme known to catalyze a specific reaction, such as the enzyme (ODC) whose expression Applicant seeks to modulate, Applicant’s arguments are not persuasive. While the gene product whose expression is modulated by Kano-Murakami et al. is different from the gene product Applicant seeks to modulate, Kano-Murakami et al. is nonetheless applicable and relevant because the teachings of Kano-Murakami et al. support the general assertion that the phenotypic effect of the expression of operably linked transcribable DNA sequences from different promoter sequences in a plant transformed therewith is unpredictable, since expression may occur at different levels and/or at different times and/or in different locations and may result in different effects, which assertion is relevant to the expression of any type of gene product, including an enzyme known to catalyze a specific reaction.
See, for example, van der Meer et al. (Antisense inhibition of flavonoid biosynthesis in petunia anthers results in male sterility. Plant Cell. 1992 Mar;4(3):253-620), who teach that expressing an antisense chalcone synthase (an enzyme known to catalyze a specific reaction) gene under the control of the cauliflower mosaic virus (CaMV) 35S promoter in petunia inhibits flower pigmentation, but not pigmentation in anthers, presumably because the viral CaMV 35S promoter is insufficiently expressed in cell types of this organ, whereas expressing an antisense 
In the instant case, the specification does not disclose the phenotypic effect of expressing a transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene operably linked to any topping inducible promoter in any type of low alkaloid tobacco plant.
With respect to Applicant’s assertion that chemical inhibition of ODC using DFMO reduced leaf phenotypes associated with low alkaloid varieties provides at least one embodiment that enables the concept of reducing leaf phenotypes associated with low alkaloid tobacco lines via reduction of ODC activity, and that with this disclosure, a person of ordinary skill in the art is able to recreate the claimed subject matter using routine methodologies that do not create an undue burden, because a person of ordinary skill in the art understands that selection of a transformation event with uniform and stable expression of the transgene is a matter of routine screening already well known to and commonly practiced by a person of ordinary skill in the art, Applicant’s arguments are not persuasive because the specification does not provide sufficient guidance with respect to which topping inducible promoter, if any, will provide expression of an operably linked transcribable DNA sequence encoding a non-coding RNA for suppression of an ornithine decarboxylase (ODC) gene that results in a useful and predictable outcome (phenotype) when a uniform and stable transformation event is identified and selected.
With respect to Applicant’s assertion that by providing the sequences for at least 21 different topping inducible promoters and data describing the expression patterns change for each, being induced, in response to topping, the specification does provide sufficient guidance .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21, 22, and claims 2-11 and 23-26 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite claim language is a low alkaloid tobacco plant that comprises a nicotine level of less than 3% (claim 1),  a low alkaloid tobacco plant that comprises a nicotine level of less than 2.5% (claim 21),  and a low alkaloid tobacco plant that comprises a nicotine level of less than 1.0% (claim 22).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662